259 So. 2d 845 (1972)
In re Homer SLAUGHTER, alias
v.
STATE.
Ex parte Homer Slaughter.
6 Div. 958.
Supreme Court of Alabama.
March 30, 1972.
J. Louis Wilkinson and Charles Crowder, Birmingham, for petitioner.
William J. Baxley, Atty. Gen., for the State.
MERRILL, Justice.
Petition of Homer Slaughter, alias, for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision *846 of that Court in Slaughter v. State, 47 Ala.App. 634, 259 So. 2d 840.
Writ denied.
HEFLIN, C.J., and LAWSON, HARWOOD and MADDOX, JJ., concur.